              IN THE UNITED STATES DISTRICT COURT
         FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                         ASHEVILLE DIVISION
                  CIVIL CASE NO. 1:19-cv-00105-MR


RAVENSAFE, LLC,                  )
                                 )
                   Plaintiff,    )
                                 )
         vs.                     )                       ORDER
                                 )
                                 )
NEXUS TECHNOLOGIES, INC.,        )
EDWARD PRATHER, and DANIEL       )
CONTI,                           )
                                 )
                   Defendants.   )
________________________________ )

      THIS MATTER is before the Court on the Plaintiff’s motion for the

admission of attorney Robert M. Ward as counsel pro hac vice. [Doc. 33].

Upon careful review and consideration, the Court will allow the motion.

      IT IS, THEREFORE, ORDERED that the Plaintiff’s motion [Doc. 33] is

ALLOWED, and Robert M. Ward is hereby granted pro hac vice admission

to the bar of this Court, payment of the required admission fee having been

received by the Clerk of this Court.
                                Signed: April 21, 2020
      IT IS SO ORDERED.




        Case 1:19-cv-00105-MR Document 34 Filed 04/21/20 Page 1 of 1
